Citation Nr: 1752199	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-28 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hand degenerative joint disease (DJD), claimed as loss of use of hands due to burn injury.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from June 1959 through September 1962, and July 1963 through September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was scheduled for a hearing before the Board in April 2014.  However, in an April 2014 written correspondence, the Veteran's representative, on his behalf, cancelled the Board hearing.  The Veteran submitted additional evidence, after the last adjudication of this appeal; the Veteran is presumed to have waived AOJ consideration of this evidence as the VA Form 9 was filed in 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's  bilateral hand DJD was diagnosed in November 2010 and did not arise as a result of active service or the October 1960 U.S.S. Independence explosion accident.


CONCLUSION OF LAW

The criteria for service connection for bilateral hand DJD, claimed as loss of use of hands due to burn injury, have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after separation from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic, such as arthritis (degenerative joint disease).  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service medical records indicate that in October 1960, the Veteran was burned in an incinerator explosion on the U.S.S. Independence and was subsequently treated for second degree burns to his body, including his hands.  The Veteran contends that the October 1960 accident caused his current bilateral hand DJD.  Twelve days following the incident the Veteran was found to be sufficiently healed and returned to duty.  The August 1964 separation examination did not note any hand injuries and no further complaints were noted in the service medical records.

June 2010 x-rays revealed osteoarthritis in both hands.  In a November 2010 VA examination, the Veteran reported that he began to experience loss of movement in his hands in October 1960 and it has gotten progressively worse since that time.  The examiner diagnosed the Veteran with bilateral hand DJD.  The examiner opined that no relationship exist between the Veteran's in service burn injury and loss of hand use.  The examiner highlighted that the Veteran was diagnosed with bilateral hand DJD and not bilateral hand strain and loss of use.  The examiner also further opined that the first documentation of hand complaints were in November 2005, forty-five years after the burn injury occurred.  The examiner opined that based on the Veteran's age in 2005, that arthritis in the hands would be a common condition among people his age.  This opinion was provided based on the examiner's review of medical literature, discussion with orthopedic surgeon, and clinical experience.
The Board finds that the preponderance of the evidence is against a finding that any current bilateral hand DJD is related to service or any event of service, manifested within one year following separation from service.

The Veteran has not submitted any additional competent evidence that relates the bilateral hand DJD to his service.  To the extent that the Veteran himself suggests that his bilateral hand DJD is related to service, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of his lumbar spine disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for bilateral hand DJD, claimed as loss of use of hands due to burn injury, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hand degenerative joint disease (DJD), claimed as loss of use of hands due to burn injury is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


